Case 8:20-cv-02031-VMC-SPF Document 48 Filed 03/26/21 Page 1 of 8 PageID 285




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   BREWFAB, LLC,

                Plaintiff,
   v.                                       Case No. 8:20-cv-2031-VMC-SPF

   3 DELTA, INC., and
   GEORGE RUSSO,

                Defendants.
                                    /

                                    ORDER

          This matter comes before the Court upon consideration of

   Plaintiff and Counterclaim-Defendant BrewFab, LLC, and Third-

   Party Defendant Rick Cureton’s Motion to Dismiss (Doc. # 41),

   and Motion to Strike (Doc. # 40), both filed on January 8,

   2021. Defendant, Counterclaimant, and Third-Party Plaintiff

   3 Delta, Inc., responded to both Motions on January 22, 2021.

   (Doc. ## 44, 45). For the reasons set forth below, the Motion

   to Dismiss is granted in part and the Motion to Strike is

   denied without prejudice.

   I.     Background

          The   underlying    complaint     in   this case   arose out   of

   BrewFab and 3 Delta’s business relationship. (Doc. # 30 at ¶

   11).   BrewFab   is   a “brewery     equipment    provider and   metal

   fabricator” and 3 Delta is “in the business of manufacturing,



                                        1
Case 8:20-cv-02031-VMC-SPF Document 48 Filed 03/26/21 Page 2 of 8 PageID 286




   researching,    developing   and     creating       various      mechanical,

   chemical, food, medical and nutraceutical technologies and

   products.” (Id. at ¶¶ 8-9). In the underlying suit, BrewFab

   alleges that 3 Delta and its president, Defendant George

   Russo, breached an agreement regarding the manufacture of

   certain equipment. (Id. at ¶ 11).

         In response to the initial complaint, 3 Delta filed a

   counterclaim    against   BrewFab.     (Doc.    #    16).       BrewFab   then

   amended its complaint (Doc. # 30), and 3 Delta filed an

   amended   counterclaim    against      BrewFab      and     a    third-party

   complaint against Rick Cureton, one of BrewFab’s managing

   members. (Doc. # 36 at ¶¶ 1-3). The amended counterclaim and

   third-party complaint include the following claims: breach of

   contract/warranty     against   BrewFab        (Count     I),     conversion

   against BrewFab and Cureton (Count II), tortious interference

   with business relationship against BrewFab and Cureton (Count

   III), and breach of contract against BrewFab (Count IV).

         On January 8, 2021, BrewFab and Cureton moved to strike

   3 Delta’s requests for punitive damages from its amended

   counterclaim and third-party complaint. (Doc. # 40). That

   day, BrewFab and Cureton also moved to dismiss the amended

   counterclaim and third-party complaint. (Doc. # 41). 3 Delta

   responded to both Motions on January 22, 2021 (Doc. ## 44;


                                      2
Case 8:20-cv-02031-VMC-SPF Document 48 Filed 03/26/21 Page 3 of 8 PageID 287




   45), and they are now ripe for review.

   II.    Legal Standard

          On a motion to dismiss pursuant to Federal Rule of Civil

   Procedure     12(b)(6),        this   Court    accepts      as   true       all   the

   allegations in the counterclaim and third-party complaint and

   construes     them    in       the    light     most     favorable          to    the

   counterclaimant       and       third-party         plaintiff.        Jackson      v.

   Bellsouth Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004).

   Further, the Court favors the counterclaimant and third-party

   plaintiff with all reasonable inferences from the allegations

   in the counterclaim and third-party complaint. Stephens v.

   Dep’t of Health & Human Servs., 901 F.2d 1571, 1573 (11th

   Cir. 1990). But,

          [w]hile a [counterclaim and third-party complaint]
          attacked by a Rule 12(b)(6) motion to dismiss does
          not   need   detailed    factual    allegations,   a
          [counterclaimant   and    third-party   plaintiff’s]
          obligation   to   provide    the  grounds   of   his
          entitlement to relief requires more than labels and
          conclusions, and a formulaic recitation of the
          elements of a cause of action will not do. Factual
          allegations must be enough to raise a right to
          relief above the speculative level.

   Bell   Atl.   Corp.       v.   Twombly,       550    U.S.   544,      555    (2007)

   (quotations and citations omitted). Courts are not “bound to

   accept   as   true    a    legal      conclusion     couched     as    a    factual

   allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The



                                            3
Case 8:20-cv-02031-VMC-SPF Document 48 Filed 03/26/21 Page 4 of 8 PageID 288




   Court must limit its consideration to “well-pleaded factual

   allegations,         documents      central      to       or   referenced         in    the

   [counterclaim         and     third-party            complaint],           and    matters

   judicially noticed.” La Grasta v. First Union Sec., Inc., 358

   F.3d 840, 845 (11th Cir. 2004).

           Under Federal Rule of Civil Procedure 12(f), a court

   “may strike from a pleading an insufficient defense or any

   redundant, immaterial, impertinent, or scandalous matter.”

   Fed.    R.    Civ.    P.     12(f).    However,           motions     to    strike      are

   considered      drastic       remedies,        and    are      thus    disfavored         by

   courts. See Thompson v. Kindred Nursing Ctrs. E., LLC, 211 F.

   Supp.    2d   1345,        1348   (M.D.   Fla.       2002).      Indeed,         they   are

   generally denied “unless the allegations have no possible

   relation to the controversy and may cause prejudice to one of

   the parties.” Agan v. Katzman & Korr, P.A., 328 F. Supp. 2d

   1363, 1367 (S.D. Fla. 2004) (citations omitted).

   III. Analysis

           BrewFab      and     Cureton      move       to    dismiss         the    amended

   counterclaim         and    third-party        complaint,        and       to    strike    3

   Delta’s requests for punitive damages from both pleadings.

   (Doc. ## 40; 41). The Court will address each Motion in turn.

           A. Motion to Dismiss

           BrewFab      and     Cureton      move       to    dismiss         the    amended


                                              4
Case 8:20-cv-02031-VMC-SPF Document 48 Filed 03/26/21 Page 5 of 8 PageID 289




   counterclaim and third-party complaint on a number of a bases.

   (Doc.    #   41).   Because   the   Court      agrees   that   the   amended

   counterclaim and third-party complaint constitute shotgun

   pleadings, it need only address this argument.

           “A defendant served with a shotgun complaint should move

   the district court to dismiss the complaint pursuant to Rule

   12(b)(6) or for a more definite statement pursuant to Rule

   12(e) on the ground that the complaint provides it with

   insufficient notice to enable it to file an answer.” Paylor

   v. Hartford Fire Ins. Co., 748 F.3d 1117, 1126-27 (11th Cir.

   2014)     (footnotes    omitted).        The    Eleventh       Circuit   has

   “identified     four   rough    types     or    categories      of   shotgun

   pleadings”: (1) “a complaint containing multiple counts where

   each count adopts the allegations of all preceding counts”;

   (2) a complaint that is “replete with conclusory, vague, and

   immaterial facts not obviously connected to any particular

   cause of action”; (3) a complaint that does “not separat[e]

   into a different count each cause of action or claim for

   relief”; and (4) a complaint that “assert[s] multiple claims

   against multiple defendants without specifying which of the

   defendants are responsible for which acts or omissions, or

   which of the defendants the claim is brought against.” Weiland

   v. Palm Beach Cnty. Sheriff’s Off., 792 F.3d 1313, 1322-23


                                        5
Case 8:20-cv-02031-VMC-SPF Document 48 Filed 03/26/21 Page 6 of 8 PageID 290




   (11th Cir. 2015).

           This   analysis      applies    equally     to    counterclaims        and

   third-party complaints. See, e.g., CEMEX Constr. Materials

   Fla., LLC v. Armstrong World Indus., Inc., No. 3:16-cv-186-

   MMH-JRK, 2016 WL 9383319, at *1-2 (M.D. Fla. Mar. 4, 2016)

   (sua sponte dismissing a counterclaim as a shotgun pleading);

   Boardwalk Fresh Burgers & Fries, Inc. v. Wang, No. 8:19-cv-

   2527-VMC-CPT, 2021 WL 372825, at *3 (M.D. Fla. Feb. 3, 2021)

   (dismissing a third-party complaint as shotgun pleading).

   “The     unifying      characteristic       of    all     types    of     shotgun

   pleadings is that they fail to . . . give the defendants

   adequate notice of the claims against them and the grounds

   upon which each claim rests.” Weiland, 792 F.3d at 1323.

           BrewFab    and      Cureton    argue     that    Counts    II   and    III

   improperly     commingle        the   allegations        against   them,      thus

   constituting shotgun claims. (Doc. # 41 at 6-8). However, the

   Court finds that the entire counterclaim and third-party

   complaint must be dismissed as a shotgun pleading because

   they fall within the first category identified in Weiland.

   Counts II, III, and IV roll all preceding allegations into

   every count. (Doc. # 36 at ¶¶ 13, 18, 25). Indeed, each of

   these     counts       state:      “3-Delta      incorporates       all     prior

   allegations       as   if    set    forth   in    full.”    (Id.).      This    is


                                           6
Case 8:20-cv-02031-VMC-SPF Document 48 Filed 03/26/21 Page 7 of 8 PageID 291




   impermissible. See Weiland, 792 F.3d at 1322 (identifying “a

   complaint containing multiple counts where each count adopts

   the   allegations      of    all   preceding   counts”   as    a   shotgun

   pleading).

         Because    the        amended   counterclaim   and      third-party

   complaint are shotgun pleadings, “repleader is necessary and

   the Court need not delve into the merits of the claims at

   this juncture.” Madak v. Nocco, 8:18-cv-2665-VMC-AEP, 2018 WL

   6472337, at *3 (M.D. Fla. Dec. 10, 2018). Accordingly, the

   Motion is granted in part and the amended counterclaim and

   third-party complaint are dismissed without prejudice. The

   Court grants 3 Delta’s request for leave to file a second

   amended counterclaim and amended third-party complaint. (Doc.

   # 44 at 7).

         B. Motion to Strike

         Because the Court has already dismissed the amended

   counterclaim and third-party complaint as shotgun pleadings,

   the Court denies the Motion to Strike without prejudice.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

   (1)   Plaintiff and Counterclaim-Defendant BrewFab, LLC, and

         Third-Party Defendant Rick Cureton’s Motion to Dismiss

         Amended Counterclaim and Third-Party Complaint (Doc. #


                                         7
Case 8:20-cv-02031-VMC-SPF Document 48 Filed 03/26/21 Page 8 of 8 PageID 292




         41) is GRANTED in part. The Motion to Strike (Doc. # 40)

         is DENIED without prejudice.

   (2)   The amended counterclaim and third-party complaint (Doc.

         # 36) are DISMISSED as shotgun pleadings.

   (3)   3 Delta, Inc., may file a second amended counterclaim

         and amended third-party complaint by April 9, 2021.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   26th day of March, 2021.




                                     8
